  Case 3:20-cv-00401-JAG Document 42 Filed 10/21/20 Page 1 of 3 PageID# 169




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


 KYRA CANNING,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )
 v.                                                   )
                                                      )   Lead Civil Action No. 3:20-cv-401
 WILLIAM SMITH et al.,                                )   (JAG)
                                                      )
                       Defendants.                    )
                                                      )
                                                      )
 JARROD BLACKWOOD, et al.,                            )
                                                      )
                       Consolidated Plaintiffs,       )
                                                      )
 v.                                                   )
                                                      )
 JOHN/JANE DOES I-X et al.                            )
                                                      )
                       Consolidated Defendants.       )
                                                      )

              DEFENDANT WILLIAM SMITH’S MOTION TO DISMISS
           PLAINTIFF KYRA CANNING’S FIRST AMENDED COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant William Smith (“Chief Smith”), by and

through the undersigned counsel, respectfully moves this Court to dismiss Plaintiff Kyra

Canning’s (“Ms. Canning” or “Plaintiff”) First Amended Complaint against him with prejudice.

Despite amending her original Complaint to address the deficiencies Chief Smith raised in his

Motion to Dismiss Plaintiff Canning’s Complaint (ECF No. 34), Ms. Canning’s First Amended

Complaint again fails to state a claim against Chief Smith upon which relief can be granted. In

support of this Motion, Chief Smith submits his Memorandum of Law that was filed

contemporaneously with this Motion.
  Case 3:20-cv-00401-JAG Document 42 Filed 10/21/20 Page 2 of 3 PageID# 170




       WHEREFORE, Chief Smith, by counsel, respectfully requests that this Court grant this

Motion and dismiss Plaintiff’s First Amended Complaint against Chief Smith with prejudice

because there are no set of operative facts that cure the defects in Counts II, III, IV and V.

                                              Respectfully submitted,



                                      By:        /s/ Steven D. Brown
                                              Steven D. Brown (VSB No. 42511)
                                              Lindsey A. Strachan (VSB No. 84506)
                                              IslerDare P.C.
                                              1111 East Main Street, Suite 1605
                                              Richmond, Virginia 23219
                                              Telephone: (804) 489-5500
                                              Facsimile: (804) 234-8234
                                              Email: sbrown@islerdare.com
                                              Email: lstrachan@islerdare.com

                                              Counsel for Defendant William Smith




                                                 2
  Case 3:20-cv-00401-JAG Document 42 Filed 10/21/20 Page 3 of 3 PageID# 171




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of October 2020, I electronically filed the foregoing
Defendant William Smith’s Motion to Dismiss Plaintiff Kyra Canning’s First Amended
Complaint using the Court’s CM/ECF filing system, which will provide notice of the filing of
this document to the following counsel of record:

 Seth R Carroll, Esq.                                 Thomas Hunt Roberts, Esq.
 Connor Scott Bleakley, Esq.                          Andrew Thomas Bodoh, Esq.
 Mark Dennis Dix, Esq.                                Thomas H. Roberts & Associates PC
 Commonwealth Law Group                               105 South First Street, Suite A
 3311 W Broad Street                                  Richmond, Virginia 23219
 Richmond, Virginia 23230                             (804) 783-2000
 (804) 977-1320                                       Fax: (804) 783-2105
 Fax: (866) 238-6415                                  Email: thr@robertslaw.org
 Email: scarroll@hurtinva.com                         Email: andrew.bodoh@robertslaw.org
 Email: cbleakley@hurtinva.com
 Email: mdix@hurtinva.com                             Counsel for Consolidated
                                                      Plaintiffs Jarrod Blackwood,
 Jonathan Eric Halperin, Esq.                         Megan Blackwood, Ryan Tagg,
 Andrew Lucchetti, Esq.                               Christopher Gayler, and Keenan Angel
 Isaac A. McBeth, Esq.
 Halperin Law Center
 5225 Hickory Park Drive, Suite B
 Glen Allen, Virginia 23059
 804-527-0100
 Fax: 866-335-1502
 Email: jonathan@hlc.law
 Email: andrew@hlc.law
 Email: isaac@hlc.law

 Counsel for Plaintiff Kyra Canning

                                              By:          /s/ Steven D. Brown
                                                        Steven D. Brown (VSB No. 42511)
                                                        Lindsey A. Strachan (VSB No. 84506)
                                                        IslerDare P.C.
                                                        1111 East Main Street, Suite 1605
                                                        Richmond, Virginia 23219
                                                        Telephone: (804) 489-5500
                                                        Facsimile: (804) 234-8234
                                                        Email: sbrown@islerdare.com
                                                        Email: lstrachan@islerdare.com

                                                        Counsel for Defendant William Smith



                                                  3
